TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 14, 2016



                                      NO. 03-14-00435-CV


                                Leslie Otis Rolls, Jr., Appellant

                                                 v.

                                    Susan D. Rolls, Appellee




           APPEAL FROM 51ST DISTRICT COURT OF COKE COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
          AFFIRMED IN PART; REVERSED AND RENDERED IN PART –
                     OPINION BY JUSTICE PURYEAR
       CONCURRING AND DISSENTING OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on April 14, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was error in the

judgment requiring reversal. Therefore, the Court reverses the portions of the trial court’s

judgment awarding appellee one-half of the cash surrender value of the Midland Life Insurance

policy and awarding appellee $10,458 in attorney’s fees. The Court affirms the remainder of the

trial court’s judgment. Appellee shall pay all costs relating to this appeal, both in this Court and

the court below.